TENNESSEE BUREAU OF WORKERS' COMPENSATION
             IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                              AT KINGSPORT

WAYNE HOUGHTON,                                          )    Docket No. 2016-02-0494
        Employee,                                        )
v.                                                       )
                                                         )    State File No. 43855-2016
CENTRAL HEATING AND AIR                                  )
         Employer,                                       )
And                                                      )    Judge Brian K. Addington
                                                         )
NATIONWIDE,                                              )
         Carrier.                                        )


       EXPEDITED HEARING ORDER DENYING REQUESTED BENEFITS


        This matter came before the undersigned Workers' Compensation Judge on April
25, 2017, upon the Request for Expedited Hearing filed by Wayne Houghton for medical
and temporary disability benefits. The central legal issues are whether Central Heating
and Air improperly denied medical benefits and/or failed to pay temporary disability
benefits. The Court holds Mr. Houghton has not come forward with sufficient evidence
to establish he is likely to prevail at a hearing on the merits that he is entitled to additional
medical or temporary disability benefits. Therefore, he is not entitled to the requested
medical and temporary disability benefits.

                                              History of Claim

       Mr. Houghton, a resident of Gray, Tennessee, worked as a service technician for
Central. On September 3, 2014, Mr. Houghton suffered an injury to his low back and
later suffered heart-related issues. 1 Mr. Houghton underwent treatment by authorized
doctors including Dr. Benjamin Knox for back complaints and Dr. Vipul Brahmbhatt for
heart-related issues.
1
 Mr. Houghton did not explain how he was injured or the injury he suffered, but the issue of compensability was not
before the Court because the mediator did not check "compensability" as an issue on the Dispute Certification
Notice.

                                                         1
       Dr. Knox placed Mr. Houghton at maximum medical improvement on March 30,
2016, and requested an FCE to help him determine work restrictions and medical
impairment. Central scheduled three FCEs for Mr. Houghton, which he refused to attend
for various reasons. To date, Dr. Knox has not assigned restrictions or assessed medical
impairment.

       Dr. Brahmbhatt placed Mr. Houghton at maximum medical improvement for his
heart-related issues on January 11, 2017, and found he suffered no permanent impairment
and could return to work without restrictions.

                               Mr. Houghton's Assertions

       Mr. Houghton asserted that Central/Nationwide has consistently delayed his
recovery by denying requested treatment and stopping his temporary disability benefits.
Mr. Houghton pointed to dates of appointments and physician statements or orders that
indicate Nationwide has interfered with his treatment. Mr. Houghton specifically
requested: 1) continued medical coverage; 2) retroactive temporary total disability
payments because he is not at MMI; 3) an FCE by an independent physician; 4)
withdrawal of the authorized physicians' MMI opinions until his rehabilitation is over; 5)
vocational rehabilitation because he cannot perform his vocation any longer; and, 6)
continued heart treatment when the case is concluded.

                               Central's Version ofEvents

       Central asserted that it has paid all of authorized providers and authorized all
recommended medical treatment as of the date of the hearing. It acknowledged that some
requests underwent utilization review but that all treatment was eventually authorized.
Central asserts the delay in this case is somewhat Mr. Houghton's fault for repeatedly
cancelling his FCEs.

                       Findings of Fact and Conclusions of Law

        As in all workers' compensation act~ons, Mr. Houghton, as the claimant, has the
burden ofproofon all essential elements of his claim. Tenn. Code Ann.§ 50-6-239(c)(6)
(2016); see also Buchanan v. Car/ex Glass Co., 2016 TN Wrk. Comp. App. Bd. LEXIS
39, at *5 (Sept. 29, 2016). He need not prove every element of his claim by a
preponderance of the evidence in order to obtain relief at an expedited hearing. McCord
v. Advantage Human Resourcing, 2016 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9
(Mar. 27, 2016). However, at an expedited hearing, Mr. Houghton has the burden to
come forward with sufficient evidence from which this Court can determine he is likely
to prevail at a hearing on the merits. !d.


                                            2
       Mr. Houghton admitted on cross examination that there were no outstanding
medical bills from authorized treatment and no treatment recommended that Central has
not authorized. The Court, therefore, holds Mr. Houghton has not come forward with
sufficient evidence that he is likely to succeed at a hearing on the merits for issues
concerning medical benefits.

       As for temporary disability benefits, Mr. Houghton argued entitlement to past and
ongoing temporary disability benefits. He based this claim on the fact that Central
continued to pay temporary benefits when one of his physicians placed him at MMI.
Although that is true, his other authorized physician had not placed him at MMI, and thus
Central paid temporary benefits until the last physician placed him at MMI.

       The Workers' Compensation Law is clear that temporary benefits end when all the
physicians treating an injured worker place the worker at MMI and any temporary
benefits paid past that date are credited against an employee's permanent benefits. See
Tenn. Code Ann. § 50-6-207(E) (2016). Although Mr. Houghton does not believe he is
at MMI, he did not present any expert medical opinion to support that belief. His
personal belief is insufficient to overcome the opinions of the authorized physicians.
Thus, the Court holds Mr. Houghton has not come forward with sufficient evidence to
demonstrate that he is likely to succeed at a hearing on the merits as to his entitlement to
additional temporary disability benefits.

       Based on the above findings, the Court denies Mr. Houghton's request for
benefits.

IT IS, THEREFORE, ORDERED as follows :

   1. Mr. Houghton's request for temporary disability and medical benefits is denied at
      this time.

   2. This matter is set for a Scheduling Hearing on June 21, 2017, at 10:00 a.m.
      Eastern Time. The parties must call 855-943-5044 toll-free to participate in the
      hearing. Failure to appear by telephone may result in a determination of the issues
      without your further participation.



                                   ENTERED this the 28th day of April, 2017.


                                    Is/ Brian K. Addington
                                   Judge Brian K. Addington
                                   Court of Workers' Compensation Claim

                                             3
                                      APPENDIX

Exhibits:
       1. Affidavit of Mrs. Sharon Houghton
       2. Affidavit of Mr. Houghton
       3. January 27, 2015 medical note-Dr. Knox
       4. Position statement of Central (for identification only)
       5. Email from Nationwide to Bureau (for identification only)
       6. Mr. Houghton letter to Court Clerk
       7. Email from Nationwide to Ms. Houghton
       8. November 3, 2015 medical report-Dr. Knox
       9. Final Medical Report-Dr. Knox
       10. Email from Nationwide to Ms. Houghton
       11. Emails between Ms. Houghton and Nationwide (for identification only)
       12. Emails between Ms. Houghton and Nationwide
       13. Partial email between Ms. Houghton and Dr. Knox's office (for identification
           only)
       14.Emails between Ms. Houghton and Nationwide
       15. August 2, 20 16 medical note-Dr. Knox
       16.August 24,2016 medical note-Dr. Brahmbhatt
       17. January 11, 2017 medical note-Dr. Brahmbhatt
       18. Final Medical Report-Dr. Brahmbhatt
       19.February 21,2017 medical note-Dr.Vijay Ramu
       20. Letter-Dr. Matthew Gary
       21.Photo ofMr. Houghton taken May 15,2013

Technical Record
      1. Dispute Certification Notice, February 17, 2017
      2. Petition for Benefit Determination, January 26, 2017
      3. Request for Expedited Hearing




                                            4
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 28
                                                                                  _day of
April, 20 17.

Name                          Certified   Via    Via    Service sent to:
                               Mail       Fax   Email
Wayne Houghton                   X                      831 Shadden Road
                                                        Gray, TN 37615
                                                        Grammypapa7 @yahoo.com
Lynn Lawyer, Esq.                                 X     LAWYEL2@nationwide.com
Employers' Attorney




                                           Is/ Penny Shrum
                                          PENNY SHRUM, Court Clerk
                                          WC.CourtClerk@tn.gov




                                                                                            X




                                            5